DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-11 are pending in the application and have been examined.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James D. Wood (Reg. No. 43,285) on 10/21/2021.
The application has been amended as follows: 
In the Claims:
Claim 1, line 6 should be amended to: --set a time range for an expected detection of a subsequent tooth of the trigger wheel with--
Claim 6, line 5 should be amended to: --setting a time range for an expected detection of a subsequent tooth with reference to a table of data--
Claim 7, line 7 should be amended to: --set a time range for an expected detection of a subsequent tooth of the trigger wheel based--

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Martinson (US 9,765,711 B2) hereinafter Martinson is the closest prior art of record. Martinson discloses an ECU that reads a trigger wheel and looks for a pre-defined sequence of teeth and gaps and compares that information to a set of known data to determine if an error exists. The instant application is setting a specific amount of time to detect a specific tooth to determine if there is an error. Therefore, Martinson fails to anticipate or render obvious, “set a time range for a detection of a subsequent tooth of the trigger wheel with reference to the table of data stored in the memory element,” as disclosed in independent claim 1 and similarly in independent claims 6 and 11. Claims 2-5 and 7-10 are allowed based on their dependence on an allowed independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT P LIETHEN whose telephone number is (313)446-6596. The examiner can normally be reached Mon - Fri, 8 AM - 4 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571)272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.P.L./Examiner, Art Unit 3747                                                                                                                                                                                                        
/JOSEPH J DALLO/Primary Examiner, Art Unit 3747